Citation Nr: 0715280	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-38 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for occlusion of the left 
popliteal artery, status post thrombectomy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).   
Procedural History

The veteran served on active duty from September 1968 until 
September 1995.  

In November 2002, the RO received the veteran's claim of 
entitlement to service connection for occlusion of the left 
popliteal artery, status post thrombectomy.  The April 2003 
rating decision denied the veteran's claim.  The veteran 
disagreed with the April 2003 rating decision and initiated 
this appeal.  The appeal was perfected by the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
November 2004.

Issues not on appeal 

In October 2003 the veteran filed claims of entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
and residuals of exposure to ionizing radiation.  Those 
matters have yet to adjudicated by the RO.  Those claims are 
therefore referred to the RO for appropriate action.  


FINDING OF FACT

Cardiovascular disease, to include occlusion of the left 
popliteal artery, was not diagnosed during the veteran's 
military service or for several years thereafter.  




CONCLUSION OF LAW

Occlusion of the left popliteal artery disease was not 
incurred in service, nor may it be presumed to have been.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. §§  3.303, 
3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
occlusion of the left popliteal artery.  Essentially he 
contends that stressful conditions incurred during service 
have led to his currently claimed disability.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence with respect to the issue on appeal.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.   
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.                  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated January 
22, 2003.   The letter advised the veteran of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
in the letter that VA would obtain all evidence kept by the 
VA and any other Federal agency, including VA facilities and 
service medical records.  He was also informed that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records not held by a Federal agency as long 
as he completed a release form for such.  The letter 
specifically informed the veteran that if he wished VA to 
obtain records on his behalf, he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them and also specifically 
informed him of the elements which make up a successful claim 
of entitlement to service connection.  
 
Finally, the Board notes that the January 2003 letter 
specifically notified the veteran that he could submit or 
describe any additional evidence that may be relevant to his 
claim.  The letter advised the veteran "tell us about any 
additional information or evidence that you want us to try 
and get for you."  The letter further invited the veteran to 
submit any additional evidence and requested that the veteran 
"send us the evidence...as soon as possible".  These requests 
comply with the "give us everything you've got" 
requirements of 38 C.F.R. § 3.159 (b) in that the veteran was 
informed that he could submit or identify evidence other than 
what was specifically requested by the RO. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  The veteran in this case seeks to reopen a 
previously denied claim of entitlement to service connection.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection.  In other words, any lack advisement as 
to those two elements is meaningless, because a disability 
rating and effective date were not assigned.   

The veteran's claims have been denied based on a lack 
evidence as to elements 
(2) and (3), current existence of a disability and 
relationship of such disability to the veteran's service.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those two 
crucial elements.  

Moreover, because the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

Duty to assist  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, VA treatment records and 
private treatment records.  

The Board is aware that there is of record no relevant VA 
examination or nexus opinion.  The Court has held that, in 
situations in which there is competent evidence of a current 
disability and evidence indicating an association between the 
claimant's disability and his active service, under 38 
U.S.C.A. § 5103A VA is to obtain a medical opinion as to 
whether there is a nexus between that disability and his 
active service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  The facts of this case are different than the facts 
in Charles, however. Significantly, in this case there is no 
objective evidence of the in-service incurrence of 
cardiovascular disease or injury.

The Board additionally notes that general due process 
concerns have been satisfied in connection with this appeal. 
See 38 C.F.R. § 3.103 (2006).  The veteran was provided with 
ample opportunity to submit evidence and argument in support 
of his claim.  The veteran has not requested a hearing.  

Pertinent law and regulations
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110,  1131 (West 2002).

For certain chronic disorders, to include cardiovascular 
disease, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006). 

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Analysis

The veteran is seeking entitlement to service connection for 
occlusion of the left popliteal artery. 

As has been discussed above, in order to establish service 
connection there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson, supra.  The Board will address each 
element in turn.  

September 2002 medical records indicate treatment for as 
occlusion of the left popliteal artery, status post 
thrombectomy, satisfying Hickson element (1).  

Regarding Hickson element (2), the Board will separately 
address disease and injury.  

The veteran's service medical records are pertinently 
negative as to the diagnosis of any cardiovascular disease, 
to include occlusion of the left popliteal artery.  Numerous 
medical examinations conducted during the veteran's twenty-
seven years of active duty service failed to show any 
indication of cardiovascular disease. Also, there was no 
indication of cardiovascular disease at the veteran's May 
1995 separation examination.  In fact, objective testing 
conducted at that time showed "no radiographic evidence of 
active cardiopulmonary disease."
  
Furthermore, the presumptive provisions contained in 
38 C.F.R. § 3.309(a) have not been met in this case, as there 
is no evidence of cardiovascular disease at separation of 
service or for many years thereafter.  The veteran's first VA 
Compensation and Pension (C&P) examination in December 1995 
noted no indication of heart disease.  Moreover, none was 
indicated during a battery of VA examinations conducted in 
January 2001.  Private treatment records from September 2002 
leading up to the veteran's thrombectomy showed a relatively 
immediate onset of symptoms.  

It is further noted that between the veteran's separation 
from service in 1995 and the 2002 thrombectomy, the veteran 
underwent medical treatment and VA examinations for a variety 
of conditions.  None of that treatment indicated any 
diagnosed cardiovascular disease prior to the onset noted in 
September 2002,  long after the expiration of the one year 
presumptive period.     

Accordingly, there has been no showing of in-service 
incurrence of disease in either the service records or during 
the one year presumptive period after service.  

With respect to in-service injury, the veteran's service 
medical records are pertinently negative for any in-service 
injury to the cardiovascular system.  To the extent that the 
veteran has referred to stress associated with his military 
service, in particular in connection with his work in missile 
operations involving nuclear weapons, he has presented no 
competent medical evidence that any stress incidental to 
military service caused any injury to his cardiovascular 
system.  It is well established that lay persons without 
medical training, such as the veteran, are not competent to 
comment on medical matters.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The veteran's contentions carry no weight of 
probative value. 

Accordingly, Hickson element (2), in-service incurrence of 
disease or injury, is not met and the claim fails on that 
basis.  

For the sake of completeness, the Board will also briefly 
address element (3), medical nexus.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide in the alternative].

There is no competent evidence of record that establishes a 
causal relationship between the current vascular disease and 
his military service.  The Board notes that the October 2002 
statement of the veteran's private physician failed to 
identify such a relationship, noting instead that the 
veteran's condition was of unknown etiology.  

To the extent that the veteran himself believes that his 
cardiovascular problems are somehow related to his military 
service, as discussed above, this is not a competent source 
of medical evidence.  See Espiritu, supra.

The Board adds that the veteran has had ample opportunity to 
secure medical evidence in his favor and submit same to VA.  
He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) 
[it is a claimant's responsibility to support a claim for VA 
benefits]. Hickson element (3) is thus also not satisfied. 

In conclusion, for the reasons set out above, the Board has 
determined that the evidence of record does not indicate that 
the veteran's occlusion of the left popliteal artery had its 
onset during service, nor is it related in any way to the 
veteran's service.  A preponderance of the evidence is 
against the claim.  The criteria for the establishment to 
entitlement to service connection have not been met, and the 
claim is therefore denied.  


ORDER

Entitlement to service connection for occlusion of the left 
popliteal artery, status post thrombectomy is denied.



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


